Exhibit 10.1

AMENDMENT TWO

TO STATEMENT OF WORK #1

BETWEEN TRX, INC. AND

AMERICAN EXPRESS TRAVEL RELATED SERVICES COMPANY, INC.

This amendment (“Amendment Two”), dated August 31, 2012, shall serve to amend
the Statement of Work #1 of the Master Service Agreement for Application Service
Provider (“SOW #1”) between TRX, Inc. (“TRX”) and American Express Travel
Related Services Company, Inc. (“AXP”), dated December 3, 2009 (the
“Agreement”).

WITNESSETH

WHEREAS, TRX and AXP entered into that SOW #1 with an effective date of
January 1, 2010, as amended, for certain CORREX Services;

NOW, THEREFORE, TRX and AXP hereby further amend SOW #1 as follows:

 

  1. Amendment Two shall be effective as of January 1, 2010 (“Amendment Two
Effective Date”) and shall be co-terminus with the Term outlined in Section 3 of
SOW #1.

 

  2. TRX and AXP agree that Amex Canada Inc. shall, in accordance with Section 2
of the Agreement, be deemed to be a party to SOW #1 and shall be treated as a
“Amex entity” as described in such Section 2.

 

  3. Section 2 of Schedule 5.0 to SOW #1 is amended to add the following to the
end thereof:

Service Provider agrees that where it collects, discloses, uses or otherwise has
access to the personal information of a Canadian, the foregoing obligates it to
comply with all applicable Canadian provincial and federal privacy laws, which
in all cases shall be deemed to include the Personal Information Protection and
Electronic Documents Act, as amended and as interpreted by the Office of the
privacy Commissioner of Canada.

 

  4. Schedule 6.0 to SOW #1 is amended to add the following:

TRX Inc is not registered for any Canadian value added or sales and use taxes
including the Goods and Service Tax, Harmonized Sales Tax , Quebec Sales Tax and
or Provincial Sales Tax.

 

September 6, 2012    AXP Internal    Page 1 of 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned duly authorized representatives of the
parties hereto have made and entered into this Amendment Two as of the Amendment
Two Effective Date.

 

TRX, Inc.    

American Express Travel Related

Services Company, Inc.

By:  

/s/ David D. Cathcart

    By:  

/s/ Marc Washburn

Name:  

David D. Cathcart

    Name:  

Marc Washburn

Title:  

CFO 9/6

    Title:  

Procurement Mng.

Amex Canada Inc.       By:  

/s/ Jacinthe Ladouceur

      Name:  

Jacinthe Ladouceur

      Title:  

VP SON Canada & Online NA

     

 

September 6, 2012    AXP Internal    Page 2 of 2